Case 18-64019-bem       Doc 24    Filed 01/22/21 Entered 01/22/21 09:57:09              Desc Main
                                  Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: January 22, 2021
                                                           _________________________________

                                                                     Barbara Ellis-Monro
                                                                U.S. Bankruptcy Court Judge

 ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                        :       CHAPTER 7
                                                 :
   DIONTAE CORTEZ HICKS,                         :       CASE NO. 18-64019-BEM
                                                 :
            Debtor.                              :

               ORDER APPROVING EMPLOYMENT OF ACCOUNTANTS

            On January 20, 2021 S. Gregory Hays, the Chapter 7 Trustee in the above-styled

   case (the “Trustee”), filed an application for approval of employment of Hays Financial

   Consulting, LLC (“Firm”) as accountants for Trustee [Doc. No. 23]. It appears that Firm

   is qualified to represent Trustee in this case and that they represent no interest adverse to

   the Debtor or Debtor’s estate in the matters upon which they are to be engaged, and that

   their employment is necessary and is in the best interests of the estate; accordingly, it is

   hereby

            ORDERED that pursuant to 11 U.S.C. § 327 and Bankruptcy Rule 2014, Trustee

   is hereby authorized to employ Hays Financial Consulting, LLC as accountants to
Case 18-64019-bem       Doc 24    Filed 01/22/21 Entered 01/22/21 09:57:09           Desc Main
                                  Document     Page 2 of 3



   Trustee in this case for the purposes and terms specified in the Application For Approval

   of Employment of Hays Financial Consulting, LLC as Accountants for the Trustee for

   reasonable compensation and reimbursement of expenses as the Court may award under

   applicable law after notice and hearing based upon an application to be filed in the case.

   No payments or reimbursement of expenses shall be made to Firm without Court

   approval pursuant to applicable law.

          ORDERED that this Order is entered subject to written objection of the U.S.

   Trustee or any other party in interest within twenty-one (21) days from the date of entry

   of this Order. Any objection to this Order shall be served on the United States Trustee,

   Trustee, and counsel for Trustee. If an objection is timely filed, then Trustee shall

   schedule a hearing on the Application and such objection pursuant to the Court’s open

   Calendar Procedures, and shall provide notice of such hearing to the United States

   Trustee, Trustee, and the objecting party.

                                   [END OF DOCUMENT]


   Draft order prepared and presented by:

       /s/ S. Gregory Hays
   S. Gregory Hays
   Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Street, NW
   Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
Case 18-64019-bem       Doc 24   Filed 01/22/21 Entered 01/22/21 09:57:09   Desc Main
                                 Document     Page 3 of 3



   Identification of parties to be served:

   S. Gregory Hays
   Hays Financial Consulting, LLC
   2964 Peachtree Road, NW
   Suite 555
   Atlanta, GA 30305

   Shawna Staton
   Office of the United States Trustee
   362 Richard B. Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   Diontae Cortez Hicks
   540 Saddle Shoals Drive
   Lawrenceville, GA 30046

   R. Jeffrey Field
   Jeffrey Field & Associates
   342 North Clarendon Avenue
   Scottdale, GA 30079
